DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a first office action on the merits on patent application 17/138059, attorney docket T91871US01. Application is assigned an effective filing date of 12/30/2020 based on application filing date, and applicant is Texas Instruments Inc. Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 8/22/2022 is acknowledged. Claims 17-20 have been withdrawn. Claims 1-16 are pending and are considered below.

Allowable Subject Matter
Claim 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 1 and 13, the prior art does not teach or make obvious a method of forming a second electrode of a high voltage component over a stack of dielectric layers and a first electrode simultaneously with forming a trench adjacent to the second electrode and through the top dielectric layer which exposes the second dielectric layer. 
Claims 2-12 depend from claim 1 and include the same novel method.
Claims 14-16 depend from claim 13 and include the same novel method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893